The issue submitted to the jury at the trial of this action was answered as follows:
"Are the defendants indebted to the plaintiffs, and if so, in what amount? Answer: `$436.05, plus interest.'"
From judgment that plaintiffs recover of the defendants the sum of $436.05, with interest from 4 November, 1932, and costs, the defendants appealed to the Supreme Court, assigning errors in the trial as appear in the record.
The evidence at the trial of this action tending to show that an agent of the defendants purchased tobacco from the plaintiffs for the defendants, that said tobacco was delivered by the plaintiffs to said agent, and by said agent delivered to the defendants, and that the *Page 848 
defendants have failed and refused to pay the purchase price of said tobacco, to wit: The sum of $436.05, was submitted to the jury, under a charge which is free from error. The testimony of the agent that he was authorized by the defendants to purchase tobacco from the plaintiffs was corroborated by other evidence at the trial.
We find no error in the trial. The judgment is in accord with the verdict, and is affirmed.
No error.